Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mona Germain, a native and citizen of Haiti, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s denial of her application for adjustment of status. We have reviewed the record and the Board’s order and affirm the denial of relief for the reasons stated by the Board. In re: Germain (B.I.A. Mar. 24, 2010). We therefore deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.